Title: Tobias Lear to Henry Knox, 18 January 1793
From: Lear, Tobias
To: Knox, Henry

 

United States [Philadelphia] January 18[t]h 1793

By the President’s Command T. Lear has the honor to return to the Secretary of War the letter & enclosures from Majr Genl Wayne, which have been submitted to the President, and the letter from Mr Greenup, upon which the President observes that if the request therein containd can be complied with, it ought to be done as he thinks it would be attended with good affects.

Tobias LearSecretary to the president of the United States

